Citation Nr: 1325214	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  03-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of rheumatic fever.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating higher than 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and Mr. D. B.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to June 1973.  He also had National Guard service.  There is no contention or indication that the Veteran had service in Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the New Orleans, Louisiana Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In an April 2002 rating decision the RO denied service connection for rheumatic fever and PTSD.  In a July 2004 rating decision the RO granted service connection for pseudofolliculitis barbae and assigned a 10 percent disability rating.

In March 2011 the Veteran had a Travel Board hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of that hearing is of record.  The Board informed the Veteran that he had the right to another hearing.  The Veteran declined an additional hearing.

In September 2011 the Board remanded the issues of service connection for rheumatic fever and PTSD.  In April 2013 the Board remanded the issues of service connection for rheumatic fever and PTSD and a higher rating for pseudofolliculitis barbae.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed both the Veteran's paper claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.



FINDINGS OF FACT

1.  No rheumatic fever residuals affecting the heart nor other heart disorder was noted on the report of the examination of the Veteran for entrance into service.

2.  There is not clear and unmistakable evidence demonstrating that the Veteran had a heart-related disability before service.

3.  During the Veteran's service clinicians found systolic heart murmur but did not conclude whether other heart disorder was present.

4.  The Veteran does not have a current diagnosis of heart murmur or other heart disorder.

5.  No psychiatric disability was noted on the report of the examination of the Veteran for entrance into service.

6.  There is not clear and unmistakable evidence demonstrating that the Veteran had psychiatric disability before he entered service.

7.  The Veteran was not diagnosed with a psychiatric disorder during service and has not been diagnosed with any psychosis.

8.  Beginning several years after service the Veteran was diagnosed with psychiatric disorders including PTSD, depression, anxiety, substance dependence, and bipolar disorder.

9.  Military records have not been obtained to corroborate the Veteran's claim that during service he witnessed a soldier stab another soldier.

10.  No mental health clinician has supported a link between a 1970 in-service physical assault on the Veteran and PTSD or other psychiatric disorders diagnosed after service.

11.  From July 19, 2001, the Veteran's pseudofolliculitis barbae has been manifested by face and neck papules and scarring, has affected less than 20 percent of exposed areas, and has been treated by topical corticosteroid medications, without constant exudation or itching, significant disfigurement, or requirement of systemic corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  It is presumed that the Veteran's heart was in sound condition when he entered service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2012).

2.  No current heart disorder was incurred or aggravated in service, nor may any current heart disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  It is presumed that the Veteran was in sound psychiatric condition when he entered service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.

4.  The Veteran's post-service PTSD and other psychiatric disorders were not incurred in service nor as a result of established traumatic experience during service; nor may any psychosis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2012).

5.  From July 19, 2001, the Veteran's pseudofolliculitis barbae has not met the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7806 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran with VCAA notice in letters issued in August 2001, October 2001, May 2006, October 2011, October 2012, and May 2013.  In those letters VA advised the Veteran what information was needed to substantiate claims for service connection.  VA advised the Veteran how VA establishes disability ratings and effective dates.  VA informed the Veteran what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  

In the 2011 Travel Board hearing the Veteran was assisted by an accredited representative from The American Legion.  The VLJ who conducted the hearing fully explained the issues and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

VA has made reasonable efforts to obtain relevant records identified by the Veteran.  The claims file (including information in paper and electronic forms) contains service treatment records, post-service treatment records, reports of VA medical examinations and transcripts of a March 2004 hearing at the RO before a decision review officer (DRO) and the March 2011 Travel Board hearing.  VA has made considerable efforts to obtain military records regarding a stressor the Veteran reported and has informed the Veteran of the results of the efforts to obtain such records.  The Veteran has had VA examinations that adequately addressed the rheumatic fever service connection claim and the pseudofolliculitis barbae rating claim.  

The Veteran has not had a VA medical examination addressing his psychiatric disorder service connection claim.  However, a VA psychiatrist and a private psychiatrist have each provided opinions regarding the etiology of the Veteran's psychiatric disability.  Under certain circumstances, VA's duties to assist a claimant in substantiating a claim include providing a medical examination or obtaining a medical opinion.  A medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but contains evidence of a current disability, establishes that the veteran underwent an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the file contains evidence regarding the Veteran's experiences and mental states before, during, and after his period of active service.  There is evidence that the Veteran has current psychiatric disability.  The Veteran asserts that he experienced mental trauma and resulting distress during service.  There is no evidence indicating that current psychiatric disability might be associated with a verified service event.  Overall, the information and evidence of record in this case contains sufficient competent evidence to decide the claim.  Therefore it is not necessary to obtain a VA examination or additional VA opinion regarding the claim.

The RO addressed the Board's 2011 and 2013 remand instructions by providing additional VCAA notice, obtaining additional VA medical records, making additional attempts to obtain military records corroborating a reported stressor, providing additional VA examinations, and providing the Veteran an opportunity to submit a waiver of RO consideration of evidence submitted to the Board.  The Board is satisfied that there has been substantial compliance with the remand directives.  Therefore no additional remand is needed and the Board may proceed with review of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the issues that the Board is deciding at this time.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Residuals of Rheumatic Fever

The Veteran essentially contends that before entering service he had rheumatic fever, that the rheumatic fever damaged his heart, and that heart damage residual to rheumatic fever was aggravated in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including cardiovascular-renal disease, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative means of establishing service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A letter dated before the Veteran entered service is associated with the Veteran's service treatment records.  The letter is from a physician to another physician and it relates the results of cardiac evaluation of the Veteran.  The letter is dated in June 1962, when the Veteran was eleven years old.  The evaluating physician wrote that the Veteran's mother reported that the Veteran had a fairly normal developmental history, but that the Veteran had frequent upper respiratory infections and that he had pneumonia at the age of one month.  The Veteran related that he was able to run but that he experienced some exertional dyspnea and could not run as far as his companions.  There was no history of cyanosis.

Examination of the thorax did not reveal any abnormal configurations.  The evaluating physician noted a heart murmur, systolic in timing, with no definite accompanying thrill.  The physician expressed that the pulmonic second sound was slightly accentuated but still within possible normal limits.  Cardiac fluoroscopy did not show any evidence of enlargement of any of the chambers.  The physician opined that the Veteran did not have mitral insufficiency.  The physician indicated that the Veteran probably had a rather small ventricular septal defect (VSD).  The physician stated that the Veteran should be rechecked in a year, or sooner if he experienced increasing dyspnea or other symptoms.

The Veteran had a pre-induction medical examination in April 1970.  In the medical history he completed at that time, he checked no for history of rheumatic fever.  He did not report history of any medical disorder.  The examiner checked normal for the condition of all of the Veteran's systems and parts, including his heart.

In September 1970 the Veteran had outpatient treatment after he was assaulted.  The treating clinician noted swelling of the left jaw and right eye and other very minor abrasions on the anterior chest wall.  The clinician found that the Veteran had costochondral tenderness.  Chest x-rays were taken.  In October 1970 the Veteran reported having pain in his side.  He indicated that he would like to see mental hygiene.  A treating clinician noted pan-systolic heart murmur, and indicated that mitral disease should be ruled out.

In outpatient treatment in January 1971 the Veteran reported a four month history of chest pain.  The treating clinician noted that chest x-rays taken in September 1970 were negative.  In February 1971 the Veteran reported skin disorders and sharp pain in the left side of his abdomen.  He related a five year history of a heart problem.  He indicated that he was fairly active physically, and that he became tired after twenty minutes of volleyball.  The treating clinician noted a history of probable VSD with cardiology consultations and a compatible murmur.  On follow-up in April 1971 a clinician reported that a chest film showed a probable right ventricle prominence, and electrocardiogram (EKG) suggested left ventricular hypertrophy.  A clinician noted a quiet systolic murmur that increased with activity.  The Veteran reported that he had a moderate activity level and became tired with vigorous activity.

In April 1971 the Veteran had a cardiology consultation.  He reported that he had excellent general health.  He stated that at age eight he was hospitalized for three months with an illness that was probably rheumatic fever.  He reported that at the time he was told that he had leakage of the heart.  He stated that with subsequent evaluations clinicians felt that he had a very small VSD or mild mitral valvulitis.  The Veteran reported that in high school he competed in football, basketball, and track without undue symptoms.  He stated that presently he tolerated vigorous exercise with no cardiac complaint.  The consulting physician found evidence of a systolic murmur.  An EKG was normal and cardiac views with barium swallow were normal except for a suggestion of right ventricular hypertrophy.  The physician's impression was systolic murmur, probably functional, but that a very small VSD or mitral incompetence could not be completely ruled out.  The physician stated that the Veteran presently had no cardiac symptomatology and that he could remain at full duty status.  The physician called for a complete cardiac reevaluation in one year.

In December 1972 the Veteran had outpatient treatment for a cold syndrome.  His temperature was 98.6 degrees Fahrenheit (°F).  In a January 1973 medical history the Veteran checked yes for history of rheumatic fever and heart trouble.  The report of a January 1973 examination reflects that the examiner checked normal for the condition of the Veteran's heart.  The Veteran's temperature was 98 °F.  Also in January 1973 the Veteran had outpatient treatment for flu symptoms, including sore throat.  His temperature was 98.6 °F.  At that time he reported a history of heart murmur.  He stated that he could not keep up with others when running and that he felt fatigued.  A cardiac examination revealed no murmur at rest.  The treating clinician found a systolic murmur after exercise.

In March 1973 the Veteran was seen reporting a one week history of cold symptoms, with chest pains and expectoration of thick sputum.  His temperature was 98.6 °F.  Later in March 1973 he reported a sore throat, nasal congestion, and difficulty breathing.  His temperature was 97.4 °F.  In a May 1973 history the Veteran reported that he had rheumatic fever at age twelve, and that a physician had told him that he had rheumatic heart disease.  He stated that he had blackouts.

The claims file does not contain any evidence from the years immediately following the Veteran's active service.  The file contains some evidence from the late 1970s and early 1980s, but that evidence does not address the condition of the Veteran's heart during those years.

In December 1995 the Veteran had inpatient treatment at a private hospital.  He was admitted with a high fever, body aches, congestion, coughing, and shortness of breath.  He reported having had rheumatic fever when he was young.  He related a history of shortness of breath.  A treating clinician found that the Veteran's heart had a regular rhythm with tachycardia.  On CT of the chest, the heart was unremarkable.  The clinician diagnosed probable atypical pneumonitis.

In VA outpatient treatment in July 2001, the Veteran reported a one month history of left sided chest pain, usually occurring with exertion.  The Veteran submitted in July 2001 a claim for service connection for disorders including rheumatic fever.  He indicated that rheumatic fever residuals might include heart disease, chest pressure and pain, cramps, muscle spasms, arthritis, chronic colds, sinusitis, and rashes.

In VA outpatient treatment in August 2001, the Veteran reported a two to three day history of cough, nasal congestion, sore throat, and pleuritic chest pain.  At that time his medications included nitroglycerin as needed for chest pain.  In September 2001 he stated that he was in treatment for heart problems.  In February 2002 he reported having chest pains sometimes.  He indicated that he did not think that his heartbeat was irregular but that he thought it might have been irregular in the past.

In a September 2002 statement the Veteran wrote that he had rheumatic fever before he entered active service.  In a June 2003 statement the Veteran indicated that he had rheumatic fever before service and that he was seen for rheumatic fever during service.

In the March 2004 DRO hearing the Veteran contended that the 1962 letter from a physician shows that he had rheumatic fever before service.  He asserted that service treatment records show a history of rheumatic fever and ongoing heart irregularities.  The Veteran contended that he had a preexisting heart disorder that got worse during service and had worsened further since service.  He stated that in recent times he experienced and received treatment for cough, wheezing, and shortness of breath.

VA cardiac testing in August 2005 showed no evidence of myocardial ischemia and showed normal left ventricular function.  VA treatment notes from January 2007 reflect the Veteran's complaint of chest pain.  In VA cardiac testing in June 2007 baseline EKG showed a normal sinus rhythm and nonspecific sinus tachycardia abnormalities.  Baseline echocardiogram show normal left ventricle systolic function.  At peak infusion of dobutamine, there were no changes suggestive of ischemia and there were no significant arrhythmias.  

VA treatment notes from January 2011 reflect that the Veteran's conditions included atypical chest pain.  It was noted that an EKG was within normal limits.  

In the March 2011 Travel Board hearing the Veteran indicated that he had a heart condition before he entered service and it was aggravated during service.  He noted that during service his heart condition did not bother him at first, but that he was assaulted and sustained chest injury, and thereafter heart irregularities were noted.  He also noted that during service he had a fever and a cold with strep throat.  He asserted that strep infection caused rheumatic fever which in turn damaged heart valves.  He stated that he continued to have heart problems, with symptoms including chest pain, residual to the problems noted in service.  He related that a VA clinician had prescribed a breathing machine to address the possibility of stopping breathing while sleeping.   

VA treatment notes from May and July 2011 reflect that the Veteran had chronic gastroesophageal reflux disorder (GERD).  

On VA heart examination in November 2011 the examiner reported having reviewed the Veteran's claims file.  The examiner noted that the Veteran had been diagnosed with rheumatic fever before 1962.  The Veteran reported treatment in 1962 with a diagnosis of rheumatic fever.  He stated that during service in the 1970s he continued to have chest pain and clinicians confirmed that he had rheumatic fever.  He reported ongoing chest pain since separation from service.  He stated that he had chest pain three or four times a month.   The examiner found that the Veteran's rheumatic fever was inactive, and that he did not have symptoms or residuals attributable to rheumatic fever.  The examiner noted that heart examination in November 2011 was unremarkable, with no cardiomegaly or arrhythmia, no significant murmurs or valve disease, no congestive heart failure, no edema, and blood pressure of 128/82.  The examiner noted a normal EKG in January 2011 and normal results on testing in February 2011.

The examiner concluded that there is no evidence that the Veteran had rheumatic fever before, during, or after service.  The examiner stated that there is no evidence that the Veteran had significant heart disease during service, and that there is no evidence that his service aggravated any heart condition.  The examiner found that there is no evidence that the Veteran at present has heart disease related to rheumatic fever.  The examiner provided the opinion that it is less likely than not that any current heart problem is etiologically related to the Veteran's service.

In a 2013 statement, the Veteran noted that he had rheumatic fever before service, but that he was accepted into service and served approximately three years.  He indicated that during service he was treated on several occasions for rheumatic fever residuals.  He asserted that the rheumatic fever was aggravated during service.  He stated that the condition had worsened and presently was manifested by shortness of breath, chest pain, dizziness, and diminished capacity for activity.

Private treatment notes from February 2013 reflect that the Veteran's health conditions that were addressed included GERD, rheumatic fever with cardiac involvement, and acute chest pain.  In February 2013 private physician R. W. McC., M.D., wrote that he treated the Veteran.  He indicated that he had reviewed records of medical treatment of the Veteran.  Dr. McC. noted that records showed that the Veteran was diagnosed with rheumatic fever as a youth, and that during military service he had episodic pharyngitis.  Dr. McC. wrote:

It is evident that although his rheumatic fever episode predated his service that he did have difficulty with recurrent exacerbations of his symptoms as a consequence of his pharyngitis.  The patient continues to suffer from these attacks and will need on-going treatment.

In a June 2013 statement the Veteran wrote that residuals of rheumatic fever existed before service and were treated during service.  He asserted that the condition was aggravated during service.  

Unless specific exceptions are met, VA presumes that a veteran was in sound condition when examined and accepted for service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran had a preinduction examination in April 1970.  The examiner did not note any heart disorder.  The examiner checked normal for the condition of the Veteran's heart.  There is no indication that the Veteran underwent additional examination around the time he entered service in May 1970.  The 1962 letter from a private physician describing a cardiac evaluation is associated with the Veteran's service treatment records.  The copy of the letter in the file does not contain any date stamp to show when the service department received it.  Whether or not the service examiner had the letter to review, no heart disorder was noted on the April 1970 examination that served as the Veteran's entrance examination.  As no heart disorder was recorded in an examination report, for VA purposes no heart disorder was noted when the Veteran entered service.

The Board will not presume that the Veteran's heart was in sound condition when he entered service if clear and unmistakable evidence demonstrates that a heart disability existed prior to service and was not aggravated by service.  The evidence as to whether a heart disability existed prior to service includes the 1962 cardiac evaluation letter.  In that letter the physician did not state that the Veteran had rheumatic fever.  The physician related the accounts of the Veteran and his mother that the Veteran had pneumonia in infancy and had frequent colds and experienced some exertional dyspnea during childhood.  The physician stated that the Veteran had a systolic heart murmur, probably did not have mitral insufficiency, and probably had a VSD.  Clinicians who saw the Veteran during service noted a systolic murmur and did not confirm any other heart irregularity.  After service, some clinicians who discussed the condition of the Veteran's heart did not find any murmur or other irregularity.  Dr. McC. concluded that the Veteran had rheumatic fever before service and residual symptoms during and after service.  The assembled information provides some evidence of concerns about the Veteran's heart before service.  In light of the differing medical observations and opinions, however, the evidence as to whether before service the Veteran had a disability due to heart issues does not rise to the level of clear and unmistakable evidence demonstrating such a preexisting disability.

As a heart disorder was not noted in an examination at entrance to service, and as there is not clear and unmistakable evidence demonstrating that a heart disorder existed prior to service, the Board must presume that the Veteran's heart was in sound condition when he entered service.

While presuming that the Veteran's heart was in sound condition when he entered service, the Board must consider whether service connection is warranted for a claimed heart disorder, described as residual to rheumatic fever.  Service treatment records do not suggest that the Veteran had rheumatic fever during service.  Measurements of the Veteran's temperature during service did not show any fever of any kind, even during treatment for sore throat and other cold and flu symptoms.  During service the Veteran reported a history of rheumatic fever before service.  On some occasions the Veteran reported that he felt fatigued with activity.  Service clinicians checked the Veteran's heart.  Several found systolic murmur.  Clinicians considered the possibility of left ventricular hypertrophy, VSD, or a mitral valve problem.  During service no clinician reached a conclusion as to whether the Veteran had any of those disorders.  On cardiology evaluation in April 1971 the clinician found that the Veteran had no cardiac symptomatology and that he could remain at full duty status.  In January 1973 the Veteran again reported trouble handling demanding activity (running).

In recent years the Veteran has indicated that shortness of breath with activity got worse during service, and continued and worsened after service.  He attributes that symptom to a heart disorder.  

There are no medical records regarding the condition of the Veteran's heart during the year following his separation from service.  The record thus contains no evidence that he had cardiovascular disease to a compensable degree during that year.  The record therefore does not allow for a presumption that he has cardiovascular disease that is service connected.

There is no indication that the Veteran's heart was evaluated at any time soon after his service.  No heart disorder was found when he was hospitalized for a respiratory disorder in 1995.  Some medical records from 2001 forward reflect complaints of episodes of chest pain.  On review of imaging and testing of the Veteran's heart in 2005, 2007, and 2011, clinicians did not find heart murmur and did not find any specific current heart disorder.

The VA physician who examined the Veteran in 2011 concluded that the Veteran did not have significant heart disease during service, that he did not have present heart disease related to rheumatic fever, and that it is less likely than not that any current heart problem is related to his service.  That examiner's conclusions carry persuasive weight because he had access to relevant records and because as a physician he is qualified to address questions of medical causation.

Dr. McC. reviewed records, and as a physician he is qualified to address medical causation.  The Board finds that Dr. McC.'s opinion has persuasive weight regarding the matters he addressed.  However, Dr. McC. did not indicate what heart disorder, if any, the Veteran presently has.

Considering the lack of qualified opinion linking any current heart disorder to heart disease or heart disorder symptoms noted during service, and considering the 2011 examiner's persuasive opinion against a connection between service and any current heart disorder, the Board finds that the preponderance of the evidence indicates that the Veteran does not have current heart disability that is related to his service.  The Board therefore denies the claim for service connection for heart disability claimed as residual to rheumatic fever.

Psychiatric Disorder

The Veteran essentially contends that he has a psychiatric disorder that began or was aggravated during service.  He reports that he had traumatic experiences before, during, and after his 1970 to 1973 period of active service, and that before, during, and after that service he experienced psychological distress and had behavior changes.  The claims file contains records of mental health treatment of the Veteran from 1982 forward.  Clinicians have provided a diagnosis of PTSD and also other diagnoses including bipolar disorder, substance dependence, and major depressive disorder.

Psychoses are among the chronic diseases listed at 38 C.F.R. § 3.309, for which service connection is presumed if the disease becomes manifest to a degree of 10 percent disabling or more within one year after separation from service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

PTSD is a mental disorder that develops as a result of traumatic experience.  It is possible for service connection to be established for PTSD that becomes manifest after separation from service.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor.  If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity,  a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If a veteran's service and claimed stressor was not under circumstances that provide for his or her lay testimony alone to establish the occurrence of the stressor, the record must contain service records that corroborate the veteran's testimony as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If a PTSD claim is based on in-service personal assault, however, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may support the account that the assault occurred.  38 C.F.R. § 3.304(f)(5).

In April 1970 the Veteran had a medical examination for entrance into service.  In a medical history he completed at that time he checked no for any history of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, any drug or narcotic habit, or periods of unconsciousness.  On the examination report the examiner checked normal for the Veteran's psychiatric condition.  No psychiatric disorder was noted on a service entrance examination report, then, so no psychiatric disorder was noted at the Veteran's entrance into service.  In accordance with 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b) VA is to consider the Veteran to have been in sound psychiatric condition when he entered service unless clear and unmistakable evidence demonstrates that psychiatric disability existed prior to service and was not aggravated by service.

Information from the 1970s through the present addresses the question as to whether the Veteran had a psychiatric disability before he entered service.  As noted, he did not report any such problem and the examiner did not observe signs of any such problem when he entered service.  His service treatment notes include an indication in October 1970 that he wanted to see mental hygiene.  In a January 1973 medical history he checked yes for history of depression or excessive worry, nervous trouble of any sort, and periods of unconsciousness.  Those records and the other records from his service do not contain any statement that he had psychological problems before service.

Statements and records in the file reflect that a few years after service, in 1979, the Veteran sustained a serious left arm gunshot wound when he was the victim of an attempted robbery.  There are records of private and VA mental health treatment from 1983 forward.  Treatment records and statements from 1997 forward contain some accounts from the Veteran regarding his history before entering service in 1970.  In treatment in August 1997 the Veteran reported having psychological problems that began in childhood.  In October 2000 he indicated that as a child he felt socially awkward but that he completed high school and participated in sports without serious problems.  Several of the Veteran's family members have submitted statements regarding the Veteran's history.  Those who addressed his pre-service history indicated that he had good qualities and functioned well before service but that after service he abused substances and behaved destructively.  

Beginning in 2004, the Veteran related a traumatic event that occurred before he entered service.  In March 2004 he wrote that in October 1969 he and one of his brothers were passengers in a car driven by another man.  He stated that the car struck a pedestrian, and that they got out and saw the severely injured and bleeding pedestrian.  He reported that the driver threatened the Veteran and his brother with a gun and demanded that they return to the car and tell no one what happened.  He stated that the pedestrian, who was a cousin of the Veteran and his brother, died later.  The Veteran's brother and mother submitted in 2004 statements corroborating the occurrence of the 1969 accident.  The Veteran stated that after that event he began to experienced depression and anxiety, to use alcohol and drugs heavily, to isolate himself from family and friends, and to reduce his church attendance.

The evidence from the time of service provides little to no indication that he had any psychiatric problems before service.  The post-service evidence is mixed.  Long after service the Veteran recounted some social discomfort in childhood; but family members have stated that he seemed psychologically normal before service and only showed problems after service.  From 2004 forward the Veteran has asserted that witnessing the 1969 accident that killed his cousin brought the onset of psychological problems before service.  That contention, however, conflicts with considerable other evidence of essentially normal functioning before service.  There is not in this case clear and unmistakable evidence demonstrating that the Veteran had psychiatric disability before service.  Any evidence of preexisting disability is less than clear, and is countered by considerable evidence that before service he was within normal limits psychiatrically.

As no psychiatric disability was noted in the report of the Veteran's service entrance examination, and there is not clear and unmistakable evidence demonstrating that he had psychiatric disability before service, the Board presumes that he was in sound psychiatric condition when he entered service.  The Board will address the psychiatric disorder service connection claim by considering the evidence as to whether the Veteran has a psychiatric disorder that was incurred during service or as result of events during service.

During service, the Veteran sought treatment in September 1970, reporting having been assaulted in the town adjacent to his base.  A clinician observed swollen areas and abrasions on his head and torso.  In outpatient treatment in October 1970, the Veteran stated that he had pain in his side and indicated that he would like to see mental hygiene.  The service treatment records do not contain any indication that he saw any mental health clinician.  

Service records in the Veteran's file include records of disciplinary proceedings related to drunk driving in March 1972 and driving without a license and leaving the scene of an accident in October 1972.  In a January 1973 medical history the Veteran checked yes for history of depression or excessive worry, nervous trouble of any sort, and periods of unconsciousness.  On the report of a January 1973 examination the examiner checked normal for the Veteran's psychiatric condition.  In a March 1973 service performance report a supervisor marked the Veteran's performance as average.  The supervisor commented that the Veteran was capable of doing a very good job, but that he let other things enter into his job performance. 

The claims file does not contain any evidence dated during the year following his separation from his 1970 to 1973 period of active service.  In June 1979 the Veteran sustained a gunshot wound to the left arm when he was a victim of an attempted robbery.  In a May 1982 VA medical examination the Veteran stated that he felt extremely nervous around people, that he feared being shot again, and that he was aging rapidly from nervous worry.

The claims file contains records of private mental health treatment of the Veteran in 1983, 1984, 1986, and 2013, and VA mental health treatment from 1997 forward.  In 1997 the Veteran sought treatment for substance abuse.  In August 1997 he stated that he had very severe psychological problems that began in childhood.  Clinicians diagnosed substance use and dependence and bipolar disorder.

In VA treatment notes from 1999 through 2002 past and present disorders noted clinicians included polysubstance dependence, bipolar disorder, and depression.  In October 2000 the Veteran stated that from childhood he had felt like an outsider and had been averse to risking embarrassment.  He did not report any history of being mistreated.  He indicated that he was a slow learner but graduated from high school without disciplinary problems or truancy.  He reported occasional alcohol consumption before service and increasing alcohol consumption during service.  He did not report history of any traumatic experiences or psychological problems during service.  He reported alcohol and cocaine use after service and legal problems related to cocaine and alcohol.  He reported that he stopped working after being shot in the arm in 1979.  Based on the Veteran's description of his feelings and behavior from childhood forward a treating psychologist opined that the Veteran was avoidant or socially phobic rather than schizoidal.

In November 2001, one of the Veteran's sisters wrote that the Veteran had struggled since his separation from service in 1973.  She stated that before service the Veteran had to work harder than his classmates in school, but that he was well-mannered and respected.  She wrote that after service he was changed and had become belligerent and very adversely affected by alcohol and drug addiction.

The Veteran completed a PTSD stressor statement in December 2001.  He reported that during service he witnessed one serviceman break a bottle and stab another serviceman.  He stated that this and other events caused him to have flashbacks and other symptoms of psychological disorder. 

In a September 2002 statement, the Veteran asserted that before service he had bipolar disorder and depression.  He reported that during service he witnessed a stabbing and that this sent him into a deep psychological disorder.  

In a May 2003 statement one of the Veteran's brothers wrote that before the Veteran left for service he was hardworking, caring, and helpful to his family.  The brother wrote that after the Veteran returned from service he abused alcohol and drugs and showed an abusive attitude toward his family.  Also in May 2003 a niece of the Veteran wrote that before his service the Veteran got along well with family members and was religious.  She stated that after he returned home he had fits of rage and was involved with alcohol, drugs, jails, hospitals, and mental institutions.

In a June 2003 statement, the Veteran wrote that witnessing a stabbing during service was traumatic and caused him to have PTSD, bipolar disorder, and depression.  He stated that nightmares, flashbacks, depression, and alcohol and drug abuse started after he witnessed the stabbing.  He stated that after witnessing the stabbing his performance of his duties declined and he had alcohol related disciplinary problems.  He indicated that after service he had ongoing substance use and legal problems.  He stated that he had depression and bipolar disorder when he entered service and that those problems were aggravated during service.

In March 2004 the Veteran submitted a statement describing the traumatic event in 1969 when he was a passenger in a car that hit a pedestrian and the driver threatened him with a gun.  He asserted that he began to have psychological problems after that event.  The brother who was present at the accident and the Veteran's mother submitted statements corroborating the 1969 accident.

In the March 2004 DRO hearing the Veteran stated that he experienced PTSD before he entered service in 1970.  He related the October 1969 accident striking a pedestrian and the effects of that event on his mental state and behavior.  The Veteran also reported that he experienced another traumatic experience during service.  He stated that in about August 1970 he witnessed a stabbing, and later testified at a court martial resulting from the stabbing.  He contended that witnessing the stabbing during service caused him to use alcohol and drugs and have nightmares and bipolar disorder.  He stated that after he witnessed the stabbing his service performance declined and he got into an alcohol-related accident.  He indicated that his psychological problems had led to arrests over the years after service.  In addition, the Veteran reported that in 1979 he was shot in the arm by someone who was trying to rob him.  He stated that since 1979 he also had flashbacks of being shot.  A man who met the Veteran when they were both in VA treatment in 1997 testified about the experiences of himself, the Veteran, and other veterans with substance abuse and psychiatric disorders.

In a September 2004 statement the Veteran wrote that being shot and sustaining severe arm wounds in 1979 led to substance abuse, depression, and suicidal ideation.  In October 2004 the Veteran completed a stressor statement.  He described witnessing the accident in which a pedestrian was struck in 1969, before service, witnessing a stabbing in 1970, during service, and being shot in 1979, after his 1970 to 1973 active service.  

In May 2005, the Veteran requested service connection for residuals of his left arm gunshot wound.  In a June 2005 rating decision the RO denied service connection, finding that the Veteran was not on active duty, active duty for training, or inactive duty for training the day he sustained the injury.  The Veteran appealed that issue to the Board.  In a September 2011 decision the Board denied service connection for the arm disability.

In August 2005 VA psychiatrist R. D. M., M.D., wrote that during service in approximately August 1970 the Veteran saw a soldier break a bottle and stab and kill another soldier.  Dr. M. stated that the Veteran testified at the court martial.  Dr. M indicated that the soldier who was tried told the Veteran that if he ever saw him again he would kill him.  Dr. M. wrote that the Veteran has PTSD as a result of that incident.

In November 2005 the Veteran was seen for VA mental health treatment after he travelled from one state to another.  He reported having been in treatment for PTSD.  He related a history of witnessing a motor vehicle accident involving a pedestrian, being depressed after that, and witnessing a murder during service. 

In 2006 the Veteran asked for VA assistance obtaining military records of the court martial of the soldier who the Veteran witnessed stabbing another soldier in 1970.  In 2006 through 2009 the RO and the VA Appeals Management Center corresponded with military records officials regarding efforts to obtain such records.  Efforts to obtain the records were unsuccessful.

VA treatment records from 2006 to 2011 reflect that the Veteran was on medication for psychiatric disorders described as PTSD, depression, and anxiety.  In treatment the Veteran recounted traumatic events before, during, and after service.

In the March 2011 Travel Board hearing the Veteran indicated that during service he witnessed the stabbing of a fellow soldier, that he prevented the soldier from being killed, and that he was a witness at the court martial of the soldier who stabbed the other soldier.  The Veteran stated that attempts to obtain the court martial records had been unsuccessful.  He stated that he also had PTSD or other mental disorder before service as a result of witnessing someone getting killed.  He related that after witnessing the stabbing during service he started experiencing psychiatric problems such as flashbacks and bipolar disorder.  He stated that he drank excessively, had problems with his duties, and had disciplinary proceedings.  He indicated that while he was on active duty he was prescribed medication for these problems, and that beginning immediately after service he continued in mental health treatment.

In a February 2013 statement the Veteran wrote about the 1969 accident that killed a pedestrian.  He stated that soon after that incident he began to experience depression, anxiety, and other symptoms of psychiatric distress, and that he used alcohol and drugs heavily.  He reported that in order to put that event behind him and figure out his life he joined the Army.  He stated that in 1970 he had basic training and then quartermaster school.  He indicated that during the quartermaster school period he was assaulted by four men and sustained trauma to his head and torso.  He stated that he assault caused him to develop PTSD, and he used alcohol and drugs to self medicate.  He reported that he presently continued to have symptoms of a psychiatric disorder.  

In January 2013 H. L., M.D., a psychiatrist at a state clinic, wrote that she had seen the Veteran.  Dr. L. indicated that the Veteran had diagnoses of PTSD and major depressive disorder.  Dr. L. stated, "It seems that his PTSD symptoms are dating from his witnessing a fatal accident in 1969."

In a June 2013 statement, the Veteran asserted that he had PTSD before service and that his PTSD was aggravated during service in September 1970 when he was assaulted by four men who attacked him for no reason.  He stated that after that attack he was fearful and distressed and began using alcohol and drugs heavily.  He reported that during service in August 1970 he witnessed a stabbing.  

The evidence, including clinical diagnoses, establishes that the Veteran has current psychiatric disability.  Records from the time of service reflect reports of an assault, some complaints of psychological symptoms, and some alcohol-related incidents.  No clinician found that the Veteran had any psychiatric disorder.  The evidence from the time of service does not tend to show that a diagnosable psychiatric disorder manifested during that period.

There is no evidence that the Veteran experienced or exhibited psychotic symptoms during the year following his separation from service.  There is no indication that the Veteran had mental health treatment during that year, and psychiatric diagnoses have not included any psychosis.  Thus there is not a basis to presume service connection for a psychosis.

Members of the Veteran's family have stated that the Veteran behaved well before service but abused substances and behaved badly after service.  The Veteran began mental health treatment a number of years after service, after he sustained a severe and disabling gunshot wound in 1979.  From 1983 forward the Veteran has had treatment for psychiatric disorders described as substance dependence, bipolar disorder, depression, anxiety and PTSD.

The Veteran has been diagnosed with PTSD.  In 2005 the VA psychiatrist Dr. M. supported a link between a reported traumatic event in service, witnessing a stabbing, and the Veteran's PTSD.  During his 1970 to 1973 service the Veteran did not engage in combat with the enemy.  The Veteran's service records reflect, and the Veteran has reported, that his service duties were as a supply specialist and that he was stationed in Germany.  The reported incident of one U. S. soldier stabbing another did not involve hostile military or terrorist activity.  Efforts to obtain military records of the court martial the Veteran reported were unsuccessful, and no military records corroborating the occurrence of the stabbing have been obtained.

While the Veteran has reported that he experienced an assault during service, the reported in-service stressor of witnessing one soldier stab another is not related to an assault on the Veteran.  These were separate incidents.  Therefore that claimed stressor was not under circumstances that provide that his lay testimony alone is sufficient to establish that the event occurred.  Military records have not been found to corroborate the

occurrence of that stressor.  Therefore, that stressor may not be a basis for establishing service connection for PTSD.

In recent statements, the Veteran has argued that a physical assault he sustained during service was a stressor that led to his PTSD.  His service treatment records reflect that he was treated after an assault in 1970.  Shortly after that assault he asked to see mental hygiene.  The service treatment records adequately document that the Veteran was assaulted at that time.  Those treatment records reflect fairly minor injuries, and do not indicate that the assault included any sexual assault.  Although psychiatrists have opined on the causes of the Veteran's post-service PTSD, no mental health clinician has ever supported the Veteran's contention that his PTSD is related to the in-service stressor of being assaulted.  Thus there is no medical evidence establishing a link between the 1970 physical assault and the Veteran's current PTSD.

In summary, the Veteran has reported that he experienced stressors before, during, and after service.  The occurrence of the reported in-service stressor of witnessing a stabbing has not been corroborated by service records.  Service records document the reported in-service stressor of a 1970 physical assault, but no medical evidence links that assault to the Veteran's PTSD.  There is no in-service stressor the occurrence of which is acceptably established and which medical evidence links to the Veteran's PTSD.  Nor has any mental health clinician linked any symptoms or events in service to any current psychiatric disorder.  Therefore the preponderance of the evidence is against service connection for PTSD or other psychiatric disorder.

Pseudofolliculitis Barbae

The Veteran had the skin disorder pseudofolliculitis barbae during service and it continued after service.  In a July 2004 rating decision the RO granted service connection, effective July 19, 2001, for pseudofolliculitis barbae.  The RO assigned a 10 percent disability rating.  The Veteran appealed for a higher rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2012).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will consider the evidence addressing the entire period since July 19, 2001, the effective date of service connection, and will consider whether higher ratings are warranted for any period.

The RO has evaluated the Veteran's pseudofolliculitis barbae as comparable to eczema, with is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The rating criteria for eczema were revised effective in 2002.  For the earliest part of the Veteran's compensation for pseudofolliculitis barbae, from July 19, 2001, through August 29, 2002, the rating criteria were as follows:

With ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant  ................................................ 50 percent

With exudation or itching constant, extensive lesions, or marked disfigurement  ................................. 30 percent

With exfoliation, exudation, or itching, if involving an exposed surface or extensive area  .................... 10 percent

With slight, if any, exfoliation, exudation, or itching, if on a nonexposed surface or small area  ..................... 0 percent

38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

From August 30, 2002, forward, the rating criteria are as follows:

More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period  .................................................... 60 percent

20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period  ..................... 30 percent

At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period  ............................................ 10 percent

Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period  ............ 0 percent

Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).

Records of VA treatment, including treatment for skin conditions, in 2000 and 2001 do not address the Veteran's pseudofolliculitis barbae.  In December 2001 a VA clinician saw the Veteran for a skin disorder on his right buttock described as folliculitis or a small abscess.  In statements submitted in 2001 the Veteran reported having skin disorders with itching, rashes, swelling, and pain.  In VA treatment in January 2002 the Veteran reported having an intermittent rash on his face that was not present at that treatment visit.

In a June 2003 statement the Veteran reported that in December 2001 at a VA facility he was diagnosed with pseudofolliculitis barbae, and that he had received VA treatment for that condition on many occasions.

On VA skin examination in July 2003 the Veteran reported a 20 year history of folliculitis along the beard line.  He stated that the folliculitis had been somewhat intermittent but mostly constant.  He stated that for the folliculitis he had been using fluocinolone lotion, a topical corticosteroid, for five to six months.  The examiner observed that along the beard line, upper cheeks, and mandibular region the Veteran had a few papules, post inflammatory pigment changes, and some ice pick scarring.  The examiner's diagnosis regarding that area was pseudofolliculitis barbae.

The Veteran submitted a March 2004 VA pharmacy information sheet for topical fluocinonide.

In the March 2004 DRO hearing the Veteran reported that during service with shaving he experienced many bumps forming on his jaw area and surrounding areas.  He stated that clinicians found that he had pseudofolliculitis barbae and gave him medication and a shaving profile.  He stated that the condition continued through the present, and that because of it he did not shave.  He reported that he still received treatment for the pseudofolliculitis barbae.  He indicated that he felt embarrassment about the appearance of his face because of his pseudofolliculitis barbae.

In statements submitted in October and December 2004 the Veteran reported that his pseudofolliculitis barbae caused scaling, itching, pain, and a horrible odor from his beard area, and made it necessary for him to wear a beard.  He asserted that he did not like wearing a beard and that his appearance as affected by pseudofolliculitis barbae therefore was mentally depressing.  

VA treatment notes from August 2005 reflect that the Veteran's medications included daily topical application of fluocinonide to the scalp for itching.

On VA skin examination in March 2007 the Veteran reported having itching of the scalp and disorders affecting the skin and nails of his feet.  He indicated that for itching in hair-bearing areas he used fluocinonide twice a day, and that this helped.  The examiner noted that the Veteran's scalp was clear.  The examiner also described the condition of the skin and nails of the Veteran's feet, but did not address the condition of the skin in the Veteran's beard area.

On VA skin examination in December 2008 the Veteran reported that for many years he had been using fluocinonide solution for his pseudofolliculitis barbae, and that it controlled the symptoms.  The examiner found no lesions on the Veteran's face at the time of the examination.  The examiner indicated that the Veteran's pseudofolliculitis barbae and tinea cruris and pedis involved less than 5 percent of the Veteran's total body area.

In VA treatment in March 2011, the Veteran reported itching all over, including the scalp, feet, and groin.  He asked for a refill of an earlier skin medication prescription.  From March 2011 his list of prescriptions was amended to include twice a day topical application of fluocinonide.  

In the March 2011 Travel Board hearing the Veteran indicated that his pseudofolliculitis barbae had worsened.  He stated that in addition to pseudofolliculitis barbae and eczema in his beard area he also had disorders affecting the skin on his hands, feet, and buttocks.  He asserted that the disorder in the beard area had spread to the other areas.

In April 2011 the Veteran submitted photographs of himself.  Photographs that included his face showed a full beard and mustache.  On the photographs no bumps, lesions, or scars were apparent through or adjacent to the beard.

On VA skin examination in November 2011 the Veteran reported a long history of pseudofolliculitis barbae.  He reported that since 1972 he had red bumps in his beard area that would leave scars.  He stated that he wore a beard to prevent symptoms and that if he shaved skin lesions would recur.  He indicated that in the past twelve months he had used topical corticosteroid medication, fluocinonide solution.  The examiner acknowledged that pseudofolliculitis barbae can cause scarring of the face.  The examiner found that at present the Veteran's scarring was not disfiguring.  The examiner indicated that the Veteran's pseudofolliculitis barbae was manifested by an occasional papule in the beard area covering less than one percent of total body surface area.  The examiner did not quantify what percent of exposed body areas the pseudofolliculitis barbae covered.

Private medical records from February 2013 and VA medical records from May 2013 reflect that the Veteran's medications included fluocinolone or fluocinonide topical solution.

In a June 2013 statement the Veteran reported that his pseudofolliculitis barbae had worsened.  He stated that the disorder caused odor, dandruff, itching, and scaling, and caused pain in his face.  He indicated that he used medication for the disorder.  He stated that the disorder made it necessary to grow a beard.  He stated that he hated having hair on his face and that having to wear a beard was very depressing, made him angry, and caused him anxiety.  He expressed that the condition made his appearance horrible, made him isolate himself, and discouraged him from attending social events or visiting family and friends.

While the earlier version of the rating criteria were applicable, from July 19, 2001, through August 29, 2002, the Veteran reported that skin disorders on his face and other areas caused itching, rashes, swelling, and pain, and reported that he had a rash on his face intermittently.  Medical records from that period did not contain any descriptions from clinicians of the Veteran's pseudofolliculitis barbae.  The Veteran did not report that his pseudofolliculitis barbae produced constant exudation or itching, extensive lesions, or marked disfigurement, nor more severe manifestations such as ulceration, extensive exfoliation or crusting, systemic or nervous manifestations, or an exceptionally repugnant appearance.  Thus, the manifestations of the Veteran's pseudofolliculitis barbae did not meet the criteria for a disability rating higher than the 10 percent rating that was assigned.

From August 30, 2002, forward, evidence indicates that the Veteran's pseudofolliculitis barbae was treated during many periods with topical corticosteroid medication.  There is no evidence that systemic corticosteroid or other immunosuppressive drugs have been required or used to treat it.  Descriptions from the Veteran and clinicians and the 2011 photographs indicate that the Veteran's pseudofolliculitis has affected the skin of his jaw area, cheeks, and upper neck.  The number of lesions, pigment changes, and scars have varied but have never been described as covering more than a small portion of the total face and neck areas that are subject to the pseudofolliculitis barbae.  The preponderance of the evidence thus indicates that the Veteran's pseudofolliculitis barbae has affected less than 20 percent of the Veteran's exposed areas.  Thus, the manifestations of his pseudofolliculitis have not met the criteria for a rating higher than 10 percent under the current version of Diagnostic Code 7806.

In statements in support of his claim the Veteran has reported that his pseudofolliculitis barbae produces an odor.  The Veteran is competent to perceive odor coming from his face or neck.  Records do not indicate, however, that he has ever reported such odor during any treatment or examination.  Clinicians have not noted any odor, even during visits and examinations specifically for the purpose of treating or evaluating the Veteran's skin and his pseudofolliculitis barbae.  The Board finds it very likely that a horrible odor coming from an area of skin under direct attention would be noted on such occasions.  Therefore the Board finds that the Veteran's reports of odor associated with his pseudofolliculitis barbae are not credible statements.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's pseudofolliculitis barbae has not required frequent hospitalizations.  That skin disorder has not markedly interfered with his capacity for employment.  The Veteran contends that he greatly dislikes wearing a beard, and that having to do so to help control pseudofolliculitis symptoms causes him mental and emotional distress and impairs his social functioning.  The Board acknowledges the feelings the Veteran expresses about wearing a beard despite feeling that it looks bad.  The Board concludes, however, that his subjective feelings about his appearance in a beard he otherwise would not choose realistically are not likely to produce distress that would produce substantial impairment, and certainly not impairment comparable to marked interference with employment.  The earlier and current rating criteria adequately address the Veteran's manifestations of pseudofolliculitis barbae, and provide for higher ratings for manifestations more serious than are present in this case.  Therefore it is not necessary to refer the rating of the Veteran's pseudofolliculitis barbae for consideration of extraschedular ratings.

The Board has considered whether the record pertaining to the Veteran's pseudofolliculitis barbae rating claim raises a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran directly raised a claim for a TDIU in August 2004, and that RO denied a TDIU in a January 2006 rating decision that the Veteran did not appeal.  In addition, the Veteran has not asserted that his pseudofolliculitis barbae makes him unable to hold substantial employment, and the VA clinician who examined the Veteran's skin in November 2011 stated that the Veteran's skin conditions do not impact his ability to work.  The Board therefore concludes that in the Veteran's pseudofolliculitis barbae rating claim the record does not raise a claim for a TDIU.


ORDER

Entitlement to service connection for claimed heart disability residual to rheumatic fever is denied.

Entitlement to service connection for PTSD or other psychiatric disorder is denied.

From July 19, 2001, a disability rating higher than 10 percent for pseudofolliculitis barbae is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


